Citation Nr: 9915058	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an increased rating for epididymitis of 
the left testicle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1997 to August 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered on December 1997 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein service connection for a back 
condition was denied and service connection for residuals of 
epididymitis of the left testicle was granted and evaluated 
as noncompensable.  


FINDINGS OF FACT

1. A low back disability is not currently shown.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable rating for residuals of 
epididymitis of the left testicle has been developed.

3. Residuals of epididymitis of the left testicle are not 
shown to be manifested by long-term drug therapy, one or two 
hospitalizations per year, or intermittent intensive 
management. 


CONCLUSION OF LAW

1.  A claim for service connection for a low back disability 
with residuals of radiating leg pain is not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991).

2.  The criteria for a compensable rating for residuals of 
epididymitis of the left testicle are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4, § 4.115a, Diagnostic 
Code 7525 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether he or she has presented that 
evidence the claim is well grounded; that is, that the claim 
is plausible.  If he or she has not, the appeal fails as to 
that claim, and the Board is under no duty to assist him or 
her in any further development of that claim, since such 
development would be futile.  38 U.S.C.A. §  5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See also 
Caluza v. Brown, 7 Vet. App.  498 (1995), wherein the United 
State Court of Veterans Appeals, now the United States Court 
of Appeals for Veterans Claims (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two. 

I.  Service connection for back pain

In the present case, the evidence does not demonstrate that a 
back condition as, claimed by the veteran, is currently 
shown.  Since service connection cannot be granted for a 
disability that is not shown to be manifested, the Board must 
accordingly find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

The evidence in the veteran's claim folder does not include 
any medical records that establish a current disability; that 
is, the veteran has not submitted any records, nor has he 
indicated that any records are available, that demonstrate 
the presence of a low back disorder.  On the contrary, a VA 
medical examination in October 1997 showed that the veteran 
had full and complete range of motion of his spine.  
Additionally, his spine was not painful on motion.  Further, 
there was no objective evidence of any spasm, weakness or 
tenderness, nor were there any abnormalities or deformities 
of the spine or back.  Accordingly, the Board is of the 
opinion that the evidence demonstrates that a back disability 
is not currently shown.

The veteran, while claiming that he currently has low back 
pain, especially when driving a car or walking, is competent 
to report his symptoms; however, in the absence of evidence 
indicating that he has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that his contentions of service-connected back pain 
to be of no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992);  see also Moray v. Brown, 5 Vet. App. 211 
(1993). 

It is noted that the veteran's service medical records (SMRs) 
do show treatment for back pain in May 1997.  The SMRs show 
that he experienced pain while doing sit-ups.  This was 
assessed as musculoskeletal back pain.  It must be 
emphasized, however, that the evidence does not demonstrate, 
by means of clinical findings, the presence of any back 
disorder since his separation from service, nor does the 
evidence show a current disability.

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual, at this time, that service 
connection for a low back disability could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
for service connection for a back condition is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. §  5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  There is no indication in the 
claims folder of any additional evidence to support a 
diagnosis of a low back disability.  The Board also notes 
that its duty to assist the veteran in the development of his 
claim, as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), 
does not arise until a claim is shown to be well grounded. As 
set forth above, the Board finds that the veteran's claim is 
not well grounded as there is no current disability shown.  
The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claim for 
service connection, at any time.

II.  A compensable evaluation for epididymitis of the left 
testicle 

Initially the Board finds that the veteran's claim for a 
compensable rating for epididymitis of the left testicle is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends that his residuals of epididymitis of 
the left testicle are more severe than currently evaluated, 
warranting a compensable disability rating.  After a review 
of the record, the Board finds that the evidence does not 
support the veteran's contentions.

The veteran established service connection for epididymitis 
of the left testicle in a December 1997 rating decision, 
which assigned a noncompensable disability rating.  That 
rating decision is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4, § 4.115a 
(1998) (Schedule).  Epididymitis is evaluated under the same 
criteria as a urinary tract infection.  See Schedule, 
Diagnostic Code 7527.  Under those criteria, a 10 percent 
rating contemplates long term drug therapy, one or two 
hospitalizations per year and/or intermittent intensive 
management.  38 C.F.R. § 4.115a (1998).

An echogram of the scrotum in October 1997 showed normal 
testicular shape and echogenicity bilaterally with no 
intratesticular masses detected and no extratesticular masses 
or fluid collection.  On examination, residuals of 
epididymitis in the form of left testicular pain, atrophy of 
the left testicle and varicocele were diagnosed.  The veteran 
stated, as history, that he developed left testicular pain 
and swelling while performing a PT test.  He was treated with 
pain medications; however, the pain continued.  He stated 
that he experiences pain in the left testicle when he 
exercises and that the pain occasionally radiates to his 
right testicle.  Additionally, the examiner noted tenderness; 
however, there was no hernia.  A urological examination was 
"completely normal."  

As mentioned above, a 10 percent evaluation is appropriate 
with evidence of drug therapy, hospitalization and/or 
intensive management.  Although he has been prescribed 
medication on an acute basis, there is no evidence of record 
that the veteran has been taking drug therapy.  Likewise, 
there is no indication in the record of, nor has the veteran 
referenced any, medical reports not already associated with 
the claims folder.  The claims folder contains no evidence of 
any hospitalization for this disability.  Likewise, the 
evidence does not show that the veteran has undertaken any 
intermittent intensive management for this disability.  In 
essence, the evidence does not show that any of the 
requirements for a compensable rating have been met under 
Diagnostic Code 7525. 

The Board accordingly must deny the veteran's claim for an 
increased rating for residuals of epididymitis of the left 
testicle.  The Board notes that the record does not reflect 
any request by him that the question of entitlement to a 
compensable evaluation for epididymitis be referred to the RO 
for consideration by the appropriate VA officials as to 
whether an "extraschedular" evaluation under 38 C.F.R. 
§ 3.321(b)(1)(1998) can be assigned, nor does the record 
reflect the presence of any exceptional or unusual disability 
picture that would compel any such referral with regard to 
impairment resulting from this disorder.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).


ORDER

Service connection for back pain is denied.  A compensable 
evaluation for residuals of epididymitis of the left testicle 
is also denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

